 


 HR 2901 ENR: Senator Paul Simon Water for the World Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2901 
 
AN ACT 
To strengthen implementation of the Senator Paul Simon Water for the Poor Act of 2005 by improving the capacity of the United States Government to implement, leverage, and monitor and evaluate programs to provide first-time or improved access to safe drinking water, sanitation, and hygiene to the world’s poorest on an equitable and sustainable basis, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Senator Paul Simon Water for the World Act of 2014. 
2.Sense of CongressIt is the sense of Congress that— 
(1)water and sanitation are critically important resources that impact many other aspects of human life; and 
(2)the United States should be a global leader in helping provide sustainable access to clean water and sanitation for the world’s most vulnerable populations. 
3.Clarification of assistance to provide safe water and sanitation to include hygieneChapter 1 of part I of the Foreign Assistance Act of 1961 is amended— 
(1)by redesignating section 135 (22 U.S.C. 2152h), as added by section 5(a) of the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 22 U.S.C. 2152h note), as section 136; and 
(2)in section 136, as redesignated— 
(A)in the section heading, by striking and sanitation and inserting , sanitation, and hygiene; and 
(B)in subsection (b), by striking and sanitation and inserting , sanitation, and hygiene. 
4.Improving coordination and oversight of safe water, sanitation and hygiene projects and activitiesSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is further amended by adding at the end the following: 
 
(e)Coordination and oversight 
(1)USAID global water coordinator 
(A)DesignationThe Administrator of the United States Agency for International Development (referred to in this paragraph as USAID) or the Administrator’s designee, who shall be a current USAID employee serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher, shall serve concurrently as the USAID Global Water Coordinator (referred to in this subsection as the Coordinator). 
(B)Specific dutiesThe Coordinator shall— 
(i)provide direction and guidance to, coordinate, and oversee the projects and programs of USAID authorized under this section; 
(ii)lead the implementation and revision, not less frequently than once every 5 years, of USAID’s portion of the Global Water Strategy required under subsection (j); 
(iii)seek— 
(I)to expand the capacity of USAID, subject to the availability of appropriations, including through the designation of a lead subject matter expert selected from among USAID staff in each high priority country designated pursuant to subsection (h); 
(II)to implement such programs and activities; 
(III)to take advantage of economies of scale; and 
(IV)to conduct more efficient and effective projects and programs; 
(iv)coordinate with the Department of State and USAID staff in each high priority country designated pursuant to subsection (h) to ensure that USAID activities and projects, USAID program planning and budgeting documents, and USAID country development strategies reflect and seek to implement— 
(I)the safe water, sanitation, and hygiene objectives established in the strategy required under subsection (j), including objectives relating to the management of water resources; and 
(II)international best practices relating to— 
(aa)increasing access to safe water and sanitation; 
(bb)conducting hygiene-related activities; and 
(cc)ensuring appropriate management of water resources; and 
(v)develop appropriate benchmarks, measurable goals, performance metrics, and monitoring and evaluation plans for USAID projects and programs authorized under this section. 
(2)Department of state special coordinator for water resources 
(A)DesignationThe Secretary of State or the Secretary’s designee, who shall be a current employee of the Department of State serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Secretary or higher, shall serve concurrently as the Department of State Special Advisor for Water Resources (referred to in this paragraph as the Special Advisor). 
(B)Specific dutiesThe Special Advisor shall— 
(i)provide direction and guidance to, coordinate, and oversee the projects and programs of the Department of State authorized under this section; 
(ii)lead the implementation and revision, not less than every 5 years, of the Department of State’s portion of the Global Water Strategy required under subsection (j); 
(iii)prioritize and coordinate the Department of State’s international engagement on the allocation, distribution, and access to global fresh water resources and policies related to such matters; 
(iv)coordinate with United States Agency for International Development and Department of State staff in each high priority country designated pursuant to subsection (h) to ensure that United States diplomatic efforts related to safe water, sanitation, and hygiene, including efforts related to management of water resources and watersheds and the resolution of intra- and trans-boundary conflicts over water resources, are consistent with United States national interests; and 
(v)represent the views of the United States Government on the allocation, distribution, and access to global fresh water resources and policies related to such matters in key international fora, including key diplomatic, development-related, and scientific organizations. 
(3)Additional nature of duties and restriction on additional or supplemental compensationThe responsibilities and specific duties of the Administrator of the United States Agency for International Development (or the Administrator’s designee) and the Secretary of State (or the Secretary’s designee) under paragraph (2) or (3), respectively, shall be in addition to any other responsibilities or specific duties assigned to such individuals. Such individuals shall receive no additional or supplemental compensation as a result of carrying out such responsibilities and specific duties under such paragraphs.. 
5.Promoting the maximum impact and long-term sustainability of USAID safe water, sanitation, and hygiene-related projects and programsSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is further amended by adding at the end the following: 
 
(f)Priorities and criteria for maximum impact and long-Term sustainabilityThe Administrator of the United States Agency for International Development shall ensure that the Agency for International Development’s projects and programs authorized under this section are designed to achieve maximum impact and long-term sustainability by— 
(1)prioritizing countries on the basis of the following clearly defined criteria and indicators, to the extent sufficient empirical data are available— 
(A)the proportion of the population using an unimproved drinking water source; 
(B)the total population using an unimproved drinking water source; 
(C)the proportion of the population without piped water access; 
(D)the proportion of the population using shared or other unimproved sanitation facilities; 
(E)the total population using shared or other unimproved sanitation facilities; 
(F)the proportion of the population practicing open defecation; 
(G)the total number of children younger than 5 years of age who died from diarrheal disease; 
(H)the proportion of all deaths of children younger than 5 years of age resulting from diarrheal disease; 
(I)the national government’s capacity, capability, and commitment to work with the United States to improve access to safe water, sanitation, and hygiene, including— 
(i)the government’s capacity and commitment to developing the indigenous capacity to provide safe water and sanitation without the assistance of outside donors; and 
(ii)the degree to which such government— 
(I)identifies such efforts as a priority; and 
(II)allocates resources to such efforts; 
(J)the availability of opportunities to leverage existing public, private, or other donor investments in the water, sanitation, and hygiene sectors, including investments in the management of water resources; and 
(K)the likelihood of making significant improvements on a per capita basis on the health and educational opportunities available to women as a result of increased access to safe water, sanitation, and hygiene, including access to appropriate facilities at primary and secondary educational institutions seeking to ensure that communities benefitting from such projects and activities develop the indigenous capacity to provide safe water and sanitation without the assistance of outside donors; 
(2)prioritizing and measuring, including through rigorous monitoring and evaluating mechanisms, the extent to which such project or program— 
(A)furthers significant improvements in— 
(i)the criteria set forth in subparagraphs (A) through (H) of paragraph (1); 
(ii)the health and educational opportunities available to women as a result of increased access to safe water, sanitation, and hygiene, including access to appropriate facilities at primary and secondary educational institutions; and 
(iii)the indigenous capacity of the host nation or community to provide safe water and sanitation without the assistance of outside donors; 
(B)is designed, as part of the provision of safe water and sanitation to the local community— 
(i)to be financially independent over the long term, focusing on local ownership and sustainability; 
(ii)to be undertaken in conjunction with relevant public institutions or private enterprises; 
(iii)to identify and empower local individuals or institutions to be responsible for the effective management and maintenance of such project or program; and 
(iv)to provide safe water or expertise or capacity building to those identified parties or institutions for the purposes of developing a plan and clear responsibilities for the effective management and maintenance of such project or program; 
(C)leverages existing public, private, or other donor investments in the water, sanitation, and hygiene sectors, including investments in the management of water resources; 
(D)avoids duplication of efforts with other United States Government agencies or departments or those of other nations or nongovernmental organizations; 
(E)coordinates such efforts with the efforts of other United States Government agencies or departments or those of other nations or nongovernmental organizations directed at assisting refugees and other displaced individuals; and 
(F)involves consultation with appropriate stakeholders, including communities directly affected by the lack of access to clean water, sanitation or hygiene, and other appropriate nongovernmental organizations; and 
(3)seeking to further the strategy required under subsection (j) after 2018. 
(g)Use of current and improved empirical data collection and review of new standardized indicators 
(1)In generalThe Administrator of the United States Agency for International Development is authorized to use current and improved empirical data collection— 
(A)to meet the health-based prioritization criteria established pursuant to subsection (f)(1); and 
(B)to review new standardized indicators in evaluating progress towards meeting such criteria. 
(2)Consultation and noticeThe Administrator shall— 
(A)regularly consult with the appropriate congressional committees; and 
(B)notify such committees not later than 30 days before using current or improved empirical data collection for the review of any new standardized indicators under paragraph (1) for the purposes of carrying out this section. 
(h)Designation of high priority countries 
(1)Initial designationNot later than October 1, 2015, the President shall— 
(A)designate, on the basis of the criteria set forth in subsection (f)(1) not fewer than 10 countries as high priority countries to be the primary recipients of United States Government assistance authorized under this section during fiscal year 2016; and 
(B)notify the appropriate congressional committees of such designations. 
(2)Annual designations 
(A)In generalExcept as provided in subparagraph (B), the President shall annually make new designations pursuant to the criteria set forth in paragraph (1). 
(B)Designations after fiscal year 2018Beginning with fiscal year 2019, designations under paragraph (1) shall be made— 
(i)based upon the criteria set forth in subsection (f)(1); and 
(ii)in furtherance of the strategy required under subsection (j). 
(i)Targeting of projects and programs to areas of greatest need 
(1)In generalNot later than 15 days before the obligation of any funds for water, sanitation, or hygiene projects or programs pursuant to this section in countries that are not ranked in the top 50 countries based upon the WASH Needs Index, the Administrator of the United States Agency for International Development shall notify the appropriate congressional committees of the planned obligation of such funds. 
(2)Defined termIn this subsection and in subsection (j), the term WASH Needs Index means the needs index for water, sanitation, or hygiene projects or programs authorized under this section that has been developed using the criteria and indicators described in subparagraphs (A) through (H) of subsection (f)(1).. 
6.United States strategy to increase appropriate long-term sustainability and access to safe water, sanitation, and hygiene 
(a)In generalSection 136 of the Foreign Assistance Act of 1961, as redesignated and amended by this Act, is further amended by adding at the end the following: 
 
(j)Global water strategy 
(1)In generalNot later than October 1, 2017, October 1, 2022, and October 1, 2027, the President, acting through the Secretary of State, the Administrator of the United States Agency for International Development, and the heads of other Federal departments and agencies, as appropriate, shall submit a single government-wide Global Water Strategy to the appropriate congressional committees that provides a detailed description of how the United States intends— 
(A)to increase access to safe water, sanitation, and hygiene in high priority countries designated pursuant to subsection (h), including a summary of the WASH Needs Index and the specific weighting of empirical data and other definitions used to develop and rank countries on the WASH Needs Index; 
(B)to improve the management of water resources and watersheds in such countries; and 
(C)to work to prevent and resolve, to the greatest degree possible, both intra- and trans-boundary conflicts over water resources in such countries. 
(2)Agency-specific plansThe Global Water Strategy shall include an agency-specific plan— 
(A)from the United States Agency for International Development that describes specifically how the Agency for International Development will— 
(i)carry out the duties and responsibilities assigned to the Global Water Coordinator under subsection (e)(1); 
(ii)ensure that the Agency for International Development’s projects and programs authorized under this section are designed to achieve maximum impact and long-term sustainability, including by implementing the requirements described in subsection (f); and 
(iii)increase access to safe water, sanitation, and hygiene in high priority countries designated pursuant to subsection (h); 
(B)from the Department of State that describes specifically how the Department of State will— 
(i)carry out the duties and responsibilities assigned to the Special Coordinator for Water Resources under subsection (e)(2); and 
(ii)ensure that the Department’s activities authorized under this section are designed— 
(I)to improve management of water resources and watersheds in countries designated pursuant to subsection (h); and 
(II)to prevent and resolve, to the greatest degree possible, both intra- and trans-boundary conflicts over water resources in such countries; and 
(C)from other Federal departments and agencies, as appropriate, that describes the contributions of the departments and agencies to implementing the Global Water Strategy. 
(3)Individualized plans for high priority countriesFor each high priority country designated pursuant to subsection (h), the Administrator of the United States Agency for International Development shall— 
(A)develop a costed, evidence-based, and results-oriented plan that— 
(i)seeks to achieve the purposes of this section; and 
(ii)meets the requirements under subsection (f); and 
(B)include such plan in an appendix to the Global Water Strategy required under paragraph (1). 
(4)First time access reporting requirementThe Global Water Strategy shall specifically describe the target percentage of funding for each fiscal year covered by such strategy to be directed toward projects aimed at providing first-time access to safe water and sanitation. 
(5)Performance indicatorsThe Global Water Strategy shall include specific and measurable goals, benchmarks, performance metrics, timetables, and monitoring and evaluation plans required to be developed by the Administrator of the United States Agency for International Development pursuant to subsection (e)(1)(B)(v). 
(6)Consultation and best practicesThe Global Water Strategy shall— 
(A)be developed in consultation with the heads of other appropriate Federal departments and agencies; and 
(B)incorporate best practices from the international development community. 
(k)DefinitionsIn this section— 
(1)the term appropriate congressional committees means— 
(A)the Committee on Foreign Relations of the Senate; 
(B)the Committee on Appropriations of the Senate; 
(C)the Committee on Foreign Affairs of the House of Representatives; and 
(D)the Committee on Appropriations of the House of Representatives; and 
(2)the term long-term sustainability refers to the ability of a service delivery system, community, partner, or beneficiary to maintain, over time, any water, sanitation, or hygiene project that receives funding pursuant to the amendments made by the Senator Paul Simon Water for the World Act of 2014.. 
(b)Department of State agency-Specific planNot later than 180 days after the date of enactment of this Act, the Secretary of State shall submit an agency-specific plan to the appropriate congressional committees (as defined in section 136(k) of the Foreign Assistance Act of 1961, as added by subsection (a)) that meets the requirements of section 136(j)(2)(B) of such Act, as added by subsection (a). 
(c)Conforming amendmentSection 6 of the Senator Paul Simon Water for the Poor Act of 2005 (Public Law 109–121; 22 U.S.C. 2152h note) is repealed. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
